Citation Nr: 0938983	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-40 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a pulmonary 
disorder other than asthma, to include chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from October 1950 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Seattle, Washington, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

When these issues were previously before the Board in 
September 2008, they were remanded for additional evidentiary 
development, to include provision of a VA examination.  

In July 2008, the Veteran failed to report for a hearing 
before a Veterans Law Judge, to be held via videoconference 
from the RO.  He has not requested rescheduling of that 
hearing.  He did offer testimony before a Decision Review 
Officer (DRO) at the RO at a June 2007 hearing, however.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  Asthma was not first manifested in service, and the 
preponderance of the competent evidence is against a finding 
that currently diagnosed asthma is related to active service.

2.  A chronic pulmonary disorder other than asthma, to 
include COPD, was not first manifested in service, and the 
preponderance of the competent evidence is against a finding 
that any currently diagnosed pulmonary disorder is related to 
active service.


CONCLUSION OF LAW

1.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

2.  The criteria for service connection for a pulmonary 
disorder other than asthma, to include COPD, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with legally adequate notice 
with respect to all five elements of his claim in January 
2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a January 2008 supplemental statement of the 
case, following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

VA has obtained service treatment records, assisted the 
appellant in obtaining private medical evidence, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony at a personal 
hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran maintains that, while in service, he worked as 
cook using coal fired stoves and frying a great deal of food.  
He alleges that exposure to smoke and fumes from this 
activity has resulted in both asthma and a pulmonary 
disorder, to include COPD.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Active tuberculosis, a pulmonary disorder, is a 
listed chronic disease subject to presumptive service 
connection.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records reveal that in June 1952 the 
Veteran reported symptoms of bloody sputum, a head cold, and 
cough for three days.  He reported a history of pneumonia as 
a child, and stated that his mother had died of tuberculosis.  
He was admitted to the hospital for testing and observation.  
Chest x-rays were clear, and cultures did not grow tuberculin 
organisms.  His chest was clear to percussion and 
auscultation, and doctors observed that he did not appear 
ill.  No active pulmonary disease was found, and tuberculosis 
was specifically excluded.  At his October 1952 examination 
for separation, no pulmonary problems were reported.  Service 
records do not indicate any consideration or discussion of 
asthma or asthmatic symptoms.  Records confirm that the 
Veteran's military occupational specialty was cook.

Post service medical records show diagnoses of asthma and 
COPD.  The Veteran stated at his June 2007 DRO hearing that 
after service, he next saw a doctor for breathing problems in 
the 1980's; VA treatment records do show treatment at that 
time.  From 1993 to 1995, the Veteran was hospitalized 
repeatedly for COPD and asthma.  He was treated with courses 
of steroids as well as inhalers.  Current records from VA and 
private doctors reveal continued diagnosis and treatment for 
asthma and COPD.  The Veteran was also diagnosed with and 
treated for lung cancer in 2007.

A VA respiratory examination was conducted in November 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that for his entire two 
year term of active duty service, he was a cook, and was 
exposed to a smoky and greasy kitchen on a regular basis.  
The stoves he used were coal fired.  He reported that he was 
seen in service for asthma and pulmonary problems.  His 
mother died of tuberculosis in 1946, and a sister also had 
the disease.  He had a history of smoking 1/3 of a pack of 
cigarettes for 50 years, quitting in 1990.  Prior to service, 
the Veteran worked for two years as a welder in shipyards, 
and after service had worked as a mail carrier, a crane 
operator in a steel plant, and a painter for an aircraft 
company.  He stated that his respiratory problems "got 
really bad in 2005."  He had been diagnosed with lung cancer 
and treated with beam radiation therapy.

The examiner noted the in-service reports of bloody sputum 
and negative tuberculin cultures.  He also noted that service 
treatment records "do not document any episode of abnormal 
pulmonary examination, abnormal chest x-ray or other 
condition while [the Veteran] was in the military that could 
be construed as asthma."  The examiner opined that "it is 
not likely that this Veteran's asthma, chronic obstructive 
pulmonary disease, and/or any other pulmonary or respiratory 
disability had its onset during his active duty military 
service."  The doctor instead found that exposure to 
chemicals and substances as a welder, spray painter of 
missiles, and crane operator at a steel company were more 
likely causes of current lung diseases.

The Board must find, based upon the evidence of record, that 
service connection is not warranted for asthma or for any 
other pulmonary disorder, to include COPD.  Service treatment 
records show isolated, transitory respiratory complaints; 
testing at that time ruled out a chronic disease, and current 
review of the records verifies that finding.  No doctor has 
opined that any current pulmonary condition, to include 
asthma and COPD, is related to military service.  The sole 
medical opinion of record is in fact against the Veteran's 
claim.  The Board recognizes that the Veteran genuinely 
believes his current breathing difficulties to be related to 
service.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his pulmonary and respiratory problems and his views are of 
no probative value.  Further, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who discussed each and every one of the detailed 
risk factors.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Although active tuberculosis is a listed presumptive 
condition under 38 C.F.R. § 3.307(a), the presumption of 
service connection is not applicable here, as the evidence of 
record does not show any diagnosis of active tuberculosis.  
The Veteran was exposed to the disease, but never actually 
developed the condition.


ORDER

Service connection for asthma is denied.

Service connection for a pulmonary disorder other than 
asthma, to include chronic obstructive pulmonary disease 
(COPD), is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


